Title: From Alexander Hamilton to Samuel Hodgdon, 19 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Sepr. 19. 1799
          
          Col. Taylor informs mentions to me that the medical chests which have been sent for the use of his regiment are without keys, and that in consequence of this no benefit has been derived from them. I have to request that you will furnish keys and Colo for the these chests, and also a Pair of Colours for each regiment.
          With Consideration I am Sir
        